Opinion issued November 18, 2004






 










In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-00657-CV
__________
 
IN RE BASF FINA PETROCHEMICALS LIMITED PARTNERSHIP,
ATOFINA PETROCHEMICALS, INC., AND
BASF CORPORATION, Relators
 

 
 
Original Proceeding on Petition for Writ of Mandamus

 

 
 
MEMORANDUM  OPINION
          Relators, BASF FINA Petrochemicals Limited Partnership, ATOFINA
Petrochemicals, Inc., and BASF Corporation, who were not parties to the underlying
lawsuit, filed a petition for a writ of mandamus challenging a March 28, 2003 order,
signed by the Hon. Kathleen Stone, sitting as a visiting judge.  In the order, Judge
Stone awarded the relators their costs for copying, retrieving, processing, and
transporting documents subpoenaed by the real parties in interest, H.B. Zachry
Company and Zachry Construction Corporation, but denied the relators’ request for
reimbursement of attorneys’ fees incurred in responding to the subpoenas.
          Subsequently, the parties settled their dispute in the underlying lawsuit, and,
on June 4, 2003, the trial court signed an order of dismissal that “fully and finally
resolv[ed] and release[d]” all pending claims, from which relators have perfected a
direct appeal.  As we conclude that relators have a remedy by direct appeal, we
dismiss the petition for writ of mandamus as moot.  See Tex. R. Civ. P. 329b(d).
          All pending motions regarding the parties’ briefing to this Court are granted.
PER  CURIAM
Panel consists of Justices Taft, Jennings, and Bland.